UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2201


In re:   MICHAEL P. GRAFMULLER,

                Petitioner.



               On Petition for Writ of Prohibition.
                      (2:13-cv-00050-RAJ-DEM)


Submitted:   February 23, 2016              Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael P. Grafmuller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael P. Grafmuller petitions for a writ of prohibition

seeking an order vacating his military convictions. ∗                             A writ of

prohibition      “is     a   drastic        and       extraordinary     remedy”    that    is

available only when the petitioner has a clear and indisputable

right to the relief sought.                   In re Vargas, 723 F.2d 1461, 1468

(10th Cir. 1983).            A writ of prohibition may not be used as a

substitute for appeal.            Id.

       We have reviewed the petition and conclude that Grafmuller

has not made the requisite showing for issuance of the writ.

Accordingly,          although    we        grant      leave   to   proceed       in   forma

pauperis, we deny the writ of prohibition.                              We dispense with

oral       argument    because        the    facts       and   legal    contentions       are

adequately      presented        in    the    materials        before    this   court     and

argument would not aid the decisional process.



                                                                         PETITION DENIED




       ∗
       To the extent that Grafmuller also seeks the dismissal of
his appeal of the district court’s order denying his Fed. R.
Civ. P. 60(b) motion, this court has already affirmed the
district court’s order, rendering the issue moot.            See
Grafmuller v. Wegner, No. 15-7268, 2016 WL 233184 (4th Cir. Jan.
20, 2016) (unpublished).



                                                  2